DETAILED ACTION
Claims 21-31 and 33-40 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23, 27-31, and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogino, U.S. Publication No. 2014/0286520, effectively filed on 12/16/2011 (Ogino).

As to Claim 21, Ogino discloses a system comprising: an ear cup [111a] configured to be attached to a headset [113], wherein: the ear cup [111a] comprises a foam ring [601, 602] (para. 0019); the foam ring comprises a hidden indented eyewear channel [P1]; a depth of the hidden indented eyewear channel [P1] is adjustable by a user of the headset [113] (the channel is formed by a deformation of the foam, which and the hidden indented eyewear channel [P1] is formed by two different foam thicknesses along a circumference of the foam ring (the foam is deformed to a smaller thickness at [P1]; para. 0023, lines 12-16).

As to Claim 22, Ogino remains as applied above to Claim 21. Ogino further discloses that the system comprises the headset [113] (see Fig. 5).

As to Claim 23, Ogino remains as applied above to Claim 21. Ogino further discloses that the foam ring [601, 602] is oval (see Fig. 4).

As to Claim 27, Ogino remains as applied above to Claim 21. Ogino further discloses that the hidden indented eyewear channel [P1] is hidden below a top surface the foam ring [111a] (see Fig. 5).

As to Claim 28, Ogino remains as applied above to Claim 21. Ogino further discloses that the hidden indented eyewear channel [P1] is indented to accommodate eyewear [402] worn by a headset user (see Fig. 5).

As to Claim 29, Ogino remains as applied above to Claim 28. Ogino further discloses that when the eyewear [402] is worn by the headset user, a depression is formed in the foam ring [111a] and foam is pushed (para. 0023, lines 1-8).

Claim 30, Ogino remains as applied above to Claim 21. Ogino further discloses that the ear cup [111a] is configured to contact a temple of a headset user when eyewear is not worn (the ear cup seals the area around the ears when glasses are not worn; para. 0025).

As to Claim 31, Ogino discloses a headset [113] comprising: two ear cups [111a, 111b], wherein: each ear cup [111] comprises a foam ring [601, 602] (para. 0019); the foam ring comprises a hidden indented eyewear channel [P1]; a depth of the hidden indented eyewear channel [P1] is adjustable by a user of the headset [113] (the channel is formed by a deformation of the foam, which changes when the user puts on, or takes off eyeglasses; para. 0023, lines 1-8); and the hidden indented eyewear channel [P1] is formed by two different foam thicknesses along a circumference of the foam ring (the foam is deformed to a smaller thickness at [P1]; para. 0023, lines 12-16).

As to Claim 33, Ogino remains as applied above to Claim 31. Ogino further discloses that the foam ring [601, 602] is oval (see Fig. 4).

As to Claim 37, Ogino remains as applied above to Claim 31. Ogino further discloses that the hidden indented eyewear channel [P1] is hidden below a top surface the foam ring [111a] (see Fig. 5).

Claim 38, Ogino remains as applied above to Claim 31. Ogino further discloses that the hidden indented eyewear channel [P1] is indented to accommodate eyewear [402] worn by a headset user (see Fig. 5).

As to Claim 39, Ogino remains as applied above to Claim 38. Ogino further discloses that when the eyewear [402] is worn by the headset user, a depression is formed in the foam ring [111a] and foam is pushed (para. 0023, lines 1-8).

As to Claim 40, Ogino remains as applied above to Claim 31. Ogino further discloses that the ear cup [111a] is configured to contact a temple of a headset user when eyewear is not worn (the ear cup seals the area around the ears when glasses are not worn; para. 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino, U.S. Publication No. 2014/0286520, effectively filed on 12/16/2011 (Ogino), in view of Hann, U.S. Publication No. 2011/0092935, published on 4/21/2011 (Hann).

As to Claim 24, Ogino remain as applied above to Claim 21. Ogino does not explicitly disclose that the ear cup comprises a cooling layer that reduces heat build-up. However, Ogino does disclose that the ear cup comprises an outer liner [603] made of a a material such as cloth (para. 0019, lines 9-11), and providing a cooling layer for a skin-contacting items was well known. Hann teaches an outer liner for skin-contacting items (see: Abstract), that comprises a cooling layer that reduces heat build-up (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the cooling layer taught by Hann, into the system of Ogino, for the added benefit of user comfort.

As to Claim 25, Ogino remains as applied above to Claim 21. Ogino further discloses that the ear cup [111a] comprises a lining [603] over the foam ring [601, 602]. Ogino does not explicitly disclose that the lining provides heat transfer. However, Ogino provides heat transfer (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the heat transferring liner taught by Hann, into the system of Ogino, for the added benefit of user comfort.

As to Claim 26, Ogino remain as applied above to Claim 21. Ogino further discloses that the ear cup [111a] comprises a layer of material [603] over the foam ring [601, 602]. Ogino does not explicitly disclose that layer of material wicks moisture away from the user of the headset. However, Ogino does disclose that the ear cup comprises an outer liner [603] made of a material such as cloth (para. 0019, lines 9-11), and providing a heat wicking material for skin-contacting items was well known. Hann teaches an outer liner for skin-contacting items (see: Abstract), that comprises a lining that wicks moisture away from the user (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the moisture-wicking layer taught by Hann, into the system of Ogino, for the added benefit of user comfort.

Claim 34, Ogino remain as applied above to Claim 31. Ogino does not explicitly disclose that the ear cup comprises a cooling layer that reduces heat build-up. However, Ogino does disclose that the ear cup comprises an outer liner [603] made of a a material such as cloth (para. 0019, lines 9-11), and providing a cooling layer for a skin-contacting items was well known. Hann teaches an outer liner for skin-contacting items (see: Abstract), that comprises a cooling layer that reduces heat build-up (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the cooling layer taught by Hann, into the system of Ogino, for the added benefit of user comfort.

As to Claim 35, Ogino remains as applied above to Claim 31. Ogino further discloses that the ear cup [111a] comprises a lining [603] over the foam ring [601, 602]. Ogino does not explicitly disclose that the lining provides heat transfer. However, Ogino does disclose that the ear cup comprises an outer liner [603] made of a material such as cloth (para. 0019, lines 9-11), and providing a heat transfer lining for a material for skin-contacting items was well known. Hann teaches an outer liner for skin-contacting items (see: Abstract), that comprises a lining that provides heat transfer (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the heat transferring liner taught by Hann, into the system of Ogino, for the added benefit of user comfort.

Claim 36, Ogino remain as applied above to Claim 31. Ogino further discloses that the ear cup [111a] comprises a layer of material [603] over the foam ring [601, 602]. Ogino does not explicitly disclose that layer of material wicks moisture away from the user of the headset. However, Ogino does disclose that the ear cup comprises an outer liner [603] made of a material such as cloth (para. 0019, lines 9-11), and providing a heat wicking material for skin-contacting items was well known. Hann teaches an outer liner for skin-contacting items (see: Abstract), that comprises a lining that wicks moisture away from the user (the layer is a breathable and moisture wicking; para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the moisture-wicking layer taught by Hann, into the system of Ogino, for the added benefit of user comfort.

Response to Arguments
Applicant’s arguments with respect to Claims 21-31 and 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653